  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ROBERT PHIFER, JR.,        )
                           )
     Plaintiff,            )
                           )              CIVIL ACTION NO.
     v.                    )                2:19cv166-MHT
                           )                     (WO)
HYUNDAI POWER TRANSFORMERS )
USA, et al.,               )
                           )
     Defendants.           )

                                ORDER

    In light of the filing of the amended complaint

(doc.    no.   18),   it   is   ORDERED   that   the   motions   to

dismiss (doc. nos. 9 & 10) are denied as moot, without

prejudice.

    DONE, this the 7th day of May, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
